COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  In Re: Edith Roman and Alejandro               §               No. 08-17-00223-CV
  Hernandez,
                                                 §         AN ORIGINAL PROCEDDING
                        Relators.
                                                 §                 IN MANDAMUS

                                                 §

                                                 §

                                             §
                                           ORDER

       The Court has this day considered the Relators’ motion for temporary relief, and concludes

the motion should be GRANTED. Therefore, the County Court at Law No. 5 is directed to stay

the writ of execution and enforcement of the default judgment entered in cause number

2017DCV1893, styled Jose Luis Ramirez, Sr., Velia Rios Ramirez and Jose Luis Rios Ramirez, Jr.

v. Edith Roman, pending disposition of this original proceeding or further order of this Court.

       IT IS SO ORDERED this 27th day of October, 2017.




                                             PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.